DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Species 2 with traverse (figs. 7-12; claims 1-10) in the reply filed on 03/14/2022 is acknowledged.
The Applicant traverses on the ground(s) that: on p. 3 of the Remarks, “It is believed that any search for the species embodied in Species 2 would necessarily include a search for the invention embodied in Species 1, particularly since all of the claims are readable on both embodiments. Thus, the simultaneous search for both species is believed not to constitute an unreasonable search for the Patent Examiner.
In addition, it is believed that the objectives of streamlined examination and compact  prosecution would be promoted if a search were conducted simultaneously for both species. Also, the necessity of filing multiple patent applications in this case does not serve to promote the public interest because of the extra expense that is involved, in filing fees and examination costs, as well as the burden upon the public, due to the necessity of searching through a multiplicity of patent files in order to find the complete range of the subject matter claimed in several different patents that could otherwise be found in one issued patent only.”



Examiner’s Responses:
Applicant’s arguments are respectfully not found persuasive. Not all of the claims are readable on both embodiments. Specifically, claim 1 is only directed to Species 2 (figs. 7-12) for the limitation “multiple plate segments… are configured to be automatically displaced relative to each other and to the respective plate base depending on a size and/or shape of a grillable introduced into the grilling space” (emphasis added). Claim 1 is not readable on Species 1 (figs. 1-6) because the upper plate segments 13 to 16 are displaced in a slidable manner when the segments 13 to 16 come in contact with the grillables (page 16, lines 1-3). In other words, the displacement of segments 13 to 16 can be accomplished by having a user slides up or down segments 13 to 16 to a desired position such that they rest on the grillables (displacement is not automatic). On the other hand, claim 1 is directed to Species 2 (figs. 7-12) because the displacement of segments 9 and 13 is accomplished via spring element and the weight of the grillables are pushed against the spring to displace the segments 9 and 13 (page 18, lines 1-14) into respective plate base 7 and 8. In other words, the automatic displacement of the plate segments is done via spring element. Therefore, claim 1 is not generic claim and only readable on species 2. Moreover, claims 3-4 are not generic because claims 3-4 are readable on species 2 (figs. 7-12) because they include spring element that is exclusive feature to species 2.  
Therefore, not all the claims are generic claim. 
 There is a search burden to examine species 1-2 because the species require different search queries and search class/subclass; and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL. 
pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 18191930.9 filed on 08/31/2018. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 3:
The limitation “a resetting element elastically supporting” in lines 1-2
“element” is the generic placeholder. 
“elastically supporting” is the functional language.
In claim 7:
The limitation “the heating devices are configured to” in lines 3-4
“devices” is the generic placeholder. 
configured to” is the functional language. 
In claim 9:
The limitation “a control device … for controlling” in lines 1-2
“device” is the generic placeholder. 
“for controlling” is the functional language
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a resetting element" in lines 1-2 of claim 3 has been described in originally-filed specification on p. 05, lines 15-20 as “a spring element”. 
The limitation “the heating devices" in lines 3-4 of claim 7  has been described in originally-filed specification on p. 15 lines 8-11 as “heating  resistors”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 9:
The corresponding structure of “a control device” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a control device” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification p. 15, 16 lines 11-13, and 10-13 respectively “a control device that is designed for controlling the heating devices 17 to 24.” Subsequently, the control device determines that a grillable 5, 6 rests against the respective plate segments 9, 13 and 11, 15 and activates the heating devices 17, 19, 21, 23 assigned to the plate segments 9, 11, 13, 15.”. However, it is not possible to determine what structure “control device” is. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7 (similarly applying to claims 1 and 10):
The phrase “and/or” in line 5 renders the claim indefinite because it is unclear what limitation such language places on the claimed subject matter. It is unclear whether the limitation following the phrase are part of the claimed invention. 
For the purpose of substantive examination, it is presumed to read “or”, wherein the limitation after the phrase “or” is optionally met. 
In claim 9:
The claim limitation “a control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose 
In the original specification, “a control device” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 4364308)
Regarding claim 1, John discloses an electric grill (apparatus 10; fig. 1) comprising: 
two grill plates (support table 132 and heating elements 134; fig. 11) having plate surfaces that lie opposite to each other and jointly define a grilling space (fig. 11), the grill plates (support table 132 and heating elements 134) comprising a first grill plate (support table 132) for supporting grillables (food containers) and a second grill plate (heating elements 134) that is configured to be displaced relative to the first grill plate (support table 132) (col. 7, lines 32-45), 
housing 128) assigned to each grill plate (support table 132 and heating elements 134) and being configured for holding the respective grill plate (support table 132 and heating elements 134) (col. 7, lines 32-34), 
wherein at least one of the grill plates (heating elements 134) comprises multiple plate segments (a plurality of heating elements 134) (fig. 11), which are displaceably held on the respective plate base (housing 128) and are configured to be automatically displaced relative to each other and to the respective plate base depending on a size and/or shape of a grillable (food containers) introduced into the grilling space (col. 7, lines 35-45) (it is noted due to the springs 140, the plurality of heating elements 134 are independently secured within the housing to support food containers having different heights).  

    PNG
    media_image1.png
    232
    435
    media_image1.png
    Greyscale


Regarding claim 2, John discloses the electric grill (apparatus 10; fig. 1), wherein the plate base (housing 128) is cup- shaped, and wherein at least one of the plate segments (a plurality of heating elements 134) is configured to be at least partially displaced into the plate base (housing 128) (col. 7, lines 32-35) (it is noted “cup” is defined in originally-filed specification p. 04, lines 18-21 as “shapes, which define three-dimensional spaces that are open on one side”. The housing 128 has a front door or opening for insertion of food container).  

Regarding claim 3, John discloses the electric grill (apparatus 10; fig. 1), further comprising a resetting element (spring 140) assigned to at least one of the plate segments (heating elements 134), the resetting element elastically supporting the at least one plate segment on the plate base (housing 128) (col. 7, lines 40-45).  

Regarding claim 4, John discloses the electric grill (apparatus 10; fig. 1), wherein a plate segment of the second grill plate (heating elements 134) is configured to be displaced relative to the respective plate base (housing 128) due to a gravitational force acting upon the plate segment (heating elements 134) (col. 7, lines 40-45) (it is noted that heating elements 134 are normally positioned in the dotted lines position fig. 11 due to gravity until they are forced upwardly against the springs 140).  

Regarding claim 6, John discloses the electric grill (apparatus 10; fig. 1), wherein one of the grill plates (heating elements 134) comprises between two and one hundred plate segments (three heating elements 134).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over John (US 4364308)
Regarding Claim 5, John discloses substantially all the features as set forth above, wherein the grillables having different heights are independently secured within the housing by having at least one of the plate segments provide a contact surface for grillables (col. 7, lines 37-40). 
John does not disclose at least one of the plate segments provide a contact surface for grillables and has a surface area that amounts to 1 mm2 to 1000 cm2.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the surface area of the at least one of the plate segments that amounts to  1 mm2 to 1000 cm2 is merely a design choice, in order to secure the grillables having different heights within the housing. 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over John (US 4364308) in view of Tonelli (US 20190167037)
Regarding Claim 7, John discloses substantially all the features as set forth above, wherein one of the grill plates (heating elements 134) comprises at least two plate segments (three heating elements 134), wherein a separate heating device (heating element 134) is assigned to each of the two plate segments (heating element 134) (col. 7, lines 35-40). 

    PNG
    media_image1.png
    232
    435
    media_image1.png
    Greyscale

John does not disclose the heating devices are configured to be controlled independently of one another with respect to an operating state and/or a heating power and/or a heating time.  
However, Tonelli discloses heating devices (heating elements 37) are configured to be controlled independently of one another with respect to an operating state (on or off) (para. 0033; fig. 7). 

    PNG
    media_image2.png
    200
    262
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating devices of John such that they are controlled independently of one another with respect to the operating state as taught by Tonelli. Doing so would allow the electric grill of John to be used in different operating modes such that uniform cooking is achieved (para. 0011 and 0035 of Tonelli). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over John (US 4364308) in view of Robinson (US 20120152126)
Regarding Claim 10, John discloses substantially all the features as set forth above, except one of the grill plates protrudes over the other of the grill plates and/or plate base with an edge region in a closed state of the grilling space such that liquid present in the grilling space can drain off.
However, Robinson discloses an electric grill (grill apparatus 100), wherein one of the grill plates (upper cooking plate 112) protrudes over the other of the grill plates lower cooking plate 112) with an edge region (ribs) in a closed state of the grilling space such that liquid present in the grilling space can drain off (para. 0126 and 0097).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the grill plates to protrude over the other of the grill plates with the edge region in the closed state of the grilling space such that liquid present in the grilling space can be drained off (para. 0005).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 4364308) in view of  Nevarez (US 20050193897)
Regarding Claim 8, John discloses substantially all the features as set forth above, except a sensor assigned to at least one of the plate segments, and being configured for detecting a displacement or a state of displacement of the at least one plate segment or for detecting the presence of grillables on a contact surface of the at least one plate segment.  
However,  Nevarez discloses a sensor (detector 70) assigned to at least one of the plate segments (upper platen 32), and being configured for detecting the presence of grillables on a contact surface of the at least one plate segment (upper platen 32) (para. 0069-0072 and 0066).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric grill of John to include the sensor for detecting the presence of grillables on the contact surface of the at least one plate segment as taught by Nevarez. Doing so would allow the sensor to be para. 0026 and 0005). 

Regarding Claim 9, the modification of John and Nevarez discloses substantially all the features as set forth above, except a control device that is designed for controlling a heating device assigned to at least one of the plate segments in dependence on a detection result of the sensor.  
However, Nevarez further discloses a control device (controller 62) that is designed for controlling a heating device (heater 28) assigned to at least one of the plate segments in dependence on a detection result of the sensor (detector 70) (para. 0060, 0064 and 0067) (it is noted when the upper platen 32 makes contact with a food product 72 through detection by 70, the controller 62 initiates a cook procedure by energizing the heater 28).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric grill of John to the control device for controlling the heating device based on the detection result of the sensor as taught by Nevarez. Doing so would the controller to control various parameters i.e. heating element based on the thickness of the grillables detected by the sensor such that desired cooking result is achieved (para. 0018 and 0005). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761